OPINION OF THE COURT
GREENBERG, Circuit Judge.
This matter comes on before the court on a petition for review of the decision of the Board of Immigration Appeals entered April 21, 2004, dismissing Yuki Tjen’s appeal from a decision and order of an immigration judge which, inter alia, denied Tjen’s applications for asylum and withholding of removal. We have jurisdiction under section 242(a)(1) of the Immigration and Nationality Act, 8 U.S.C. § 1252(a)(1). In these proceedings we will uphold the administrative determination if substantial evidence supports the determination that Tjen did not establish that he is a refugee entitled to relief on one of the enumerated statutory grounds. See Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.2002). After our review of this matter we are satisfied that it is perfectly clear that substantial evidence supports the administrative determination and thus Tjen is not entitled to relief. Accordingly, the BIA properly dismissed his appeal.
The petition for review of the decision of April 21, 2004, will be denied.